DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-11, drawn to a process of producing an electrode.
Group II, Claims 12-20, drawn to a process of producing materials for a battery.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of:
A metal salt precursor
A process step of processing the metal salt in a gas at a first temperature 
A process step of calcining the processed metal salt
A process step of quenching after second calcining  
these technical features are not special technical features as they do not make a contribution over the prior art in view of Garella et al. (US 20170253494A1) in view of Suh et al. (US 20160141614A1).
	Garella discloses a process for producing an electrode material adapted for use in ion batteries [0005, 0078] comprising the steps of: a. selecting a precursor material of a metal salt and mixing with a lithium salt [0028-0032]; b. calcining (pre-calcining) the precursor powder in a flash calciner reactor segment with a first process gas at a first temperature to produce a porous particle material for an electrode in an ion battery [0022, 0046-0047]; and c. processing the porous particle material in a second calciner reactor segment with a second process gas to complete the calcination reaction [0022]. Garella further discloses that following step c., a cooling step may be performed [0071].
	Garella is deficient in disclosing that the cooling step, which follows step c. is performed by quenching.
Suh discloses a method of preparing a negative electrode active material for a lithium ion battery [0006, 0021]. Suh further discloses that the method includes a step of mixing and grinding (milling) precursor materials to ensure that the precursor mixture is well mixed and  has an average particle size of 50 nm or less [0021, 0050]. Suh further discloses that the method includes a cooling step in which quenching is listed as a preferred approach [0053, 0071]. Suh further teaches that in standard lithium-ion batteries, intercalation/deintercalation of lithium ions occurs within the electrode active materials in the presence of a lithium electrolyte during charging/discharging of the battery cell [0006-0007, 0042].  
Thus, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select quenching as the method of cooling for the cooling step of Garella, as it is a known method of cooling utilized in the production of a negative electrode active material for a lithium ion battery, as taught by Suh. 
Therefore, the common features between the groups do not provide a contribution over
the prior art, and, thus cannot be special technical features. Groups I and II do not relate to
a single inventive concept under PCT Rule 13.1.
During a telephone conversation with Joseph C. Zucchero on 4/25/2022 a provisional election was made without traverse to prosecute the invention of Group I, Claims 1-11.   Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 and 22-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3, line 2 recites a range of porosity as “0.01to 0.03”, which is missing a space. The recitation of the range should be corrected to “0.01 to 0.03” for proper formatting.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the precursor material is a natural product, including rice hull and corn leaves”. As written, it is unclear if the claim is requiring that the precursor material be 1) one of a natural product, rice hull, or corn leaves, 2) a natural product such as (but not limited to) rice hull or corn leaves, or 3) a natural product which includes both rice hull and corn leaves. It would be unclear to the skilled artisan which interpretation of this limitation is intended by the applicant. The examiner notes that for purposes of examination the limitation has been interpreted as “a natural product such as (but not limited to) rice hull or corn leaves”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Garella et al. (US 20170253494A1) in further view of Suh et al. (US 20160141614A1).
In Regards to Claim 1:
	Garella discloses a process for producing an electrode material adapted for use in the manufacture of fast rechargeable ion batteries [0005, 0078] comprising the steps of: a. selecting a precursor material of a metal salt and mixing with a lithium salt [0028-0032]; b. calcining (pre-calcining) the precursor powder in a flash calciner reactor segment with a first process gas at a first temperature to produce a porous particle material for an electrode in an ion battery [0022, 0046-0047]; and c. processing the porous particle material in a second calciner reactor segment with a second process gas to complete the calcination reaction [0022]. Garella further discloses that the precursor material has an average size of 3-20 µm [0033]. Garella further discloses that following step c., a cooling step may be performed [0071].
Garella further discloses that the precursor material may be a transition metal hydroxide or a transition metal carbonate wherein the transition metal is preferably nickel, manganese, cobalt, or a combination thereof [0029-0030]. Though Garella doesn’t specifically teach that these precursor materials create porous materials upon heating in a gas stream, the skilled artisan would understand that since the precursor materials disclosed by Garella are included in  the precursor materials listed by the instant application [0038], that they would necessarily produce a porous material upon heating in either of steps b. or c.
Garella further discloses that the first process gas and first temperature used in step b. may be air and 650°C, respectively [0092]. Though Garella does not explicitly state the porosity or surface area of the precursor powder after being subjected to process step b., the skilled artisan would appreciate that due to the precursor materials being the same initial materials as found in the instant application (as detailed above), and being subjected to the same process steps a. and b. (where first process gas is air [00134] at a temperature of between 650-900°C [00113]), that the resulting precursor powder would necessarily have a porosity and surface area within the respective claimed ranges. 
Garella further discloses that the second calcination step is done is air at 820°C [0093], which are the same conditions required by the instant application for the second calcination step (air and temperature of under 900°C [0038]). Thus, though Garella is silent to the second calcining step serving to anneal the calcined porous particle material to optimize the particle strength, and activating the calcined porous particle material in a battery cell such that the annealing modifies the oxidation state of the calcined porous particle material for increasing the charge density to form a second precursor powder, the skilled artisan would appreciate that since the same materials and process steps/conditions are utilized in the process of Garella as required by the instant application, these limitations would necessarily be met.
	Garella is deficient in disclosing 1) that the precursor material is subjected to grinding to produce a powder of particles, 2) that the cooling following step c. is performed by quenching, and 3) a step of activating the particles of the quenched second precursor powder in an electrolytic cell by the initial charging steps to intercalate electrolyte ions in the particles.	
Regarding 1)-3), Suh discloses a method of preparing a negative electrode active material for a lithium ion battery [0006, 0021]. Suh further discloses that the method includes a step of mixing and grinding (milling) precursor materials to ensure that the precursor mixture is well mixed and  has an average particle size of 50 nm or less [0021, 0050]. Suh further discloses that the method includes a cooling step in which quenching is listed as a preferred approach [0053, 0071]. Suh further teaches that in standard lithium-ion batteries, intercalation/deintercalation of lithium ions occurs within the electrode active materials in the presence of a lithium electrolyte during charging/discharging of the battery cell [0006-0007, 0042].  
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to ensure that the precursor material of Garella has an average size of 3-20 µm by including a grinding (milling) step prior to the first calcining step, as taught by Suh, as it is known in the art as a common step in the process of producing an electrode material and is specifically taught to be used to control particle size, as disclosed by Suh. By adding such a step, the skilled artisan would have a reasonable expectation of success in producing a well-mixed, size-controlled precursor powder. By doing so, the limitation of Claim 1 requiring that the precursor material is subjected to grinding to produce a powder of particles, is met.
	It would be further obvious to the skilled artisan to select a quenching method for the cooling step of Garella, as it is a known method of cooling utilized in cooling steps in the production of a negative electrode active material for a lithium ion battery, as taught by Suh. By doing so, the limitation of Claim 1 requiring that the cooling following step c. is performed by quenching, is met.
	Lastly, the skilled artisan would additionally find it obvious to place the precursor powder obtained after the cooling step of Garella into a battery cell as an electrode, along with a lithium electrolyte as in conventional ion-batteries, which upon operation would activate the particles  via intercalation by the electrolyte, as taught by Suh. By doing so, the limitation of Claim 1 requiring a step of activating the particles of the quenched second precursor powder in an electrolytic cell by the initial charging steps to intercalate electrolyte ions in the particles, is met.
	Upon the above modifications, all of the limitations of Claim 1 are met. 
In Regards to Claim 2 (Dependent Upon Claim 1):
	Garella as modified by Suh discloses the process of Claim 1 as set forth above. Garella further discloses that the process is producing cathode material for a lithium-ion battery based on the respective electrolyte ion (lithium-ion electrolyte from above modification) [0022, 0090]. Therefore, all of the limitations of Claim 2 are met.
In Regards to Claim 3 (Dependent Upon Claim 2):
Garella as modified by Suh discloses the process of Claim 2 as set forth above. Garella further discloses that the precursor material is a metal salt, or a mixed metal salt, specifically that the precursor material may be a transition metal hydroxide or a transition metal carbonate wherein the transition metal is preferably nickel, manganese, cobalt, or a combination thereof [0029-0030].
Garella is silent to the porosity of the precursor material either before or after calcination and the precursor material being selected to have volatile constituents that may be calcined at temperatures below 900°C to produce the porous material with a porosity in the range of 0.3 to 0.6 and a surface area in the range of 50 m2/g to 300 m2/g, and a high capacity to intercalate the electrolyte respective ion as a cathode without structural failure over many cycles.
As detailed above, the precursor materials disclosed by Garella are the same as the precursor materials required by the instant application [0038], and the process step conditions (process gas and temperature) disclosed by Garella are with the listed requirements of the instant application [0038, 0093, 00113, 00134]. Furthermore, the instant application lists compounds considered volatile components which include CO2 from carbonate ions and H2O from hydroxide ions [0041]. As such, because the initial precursor materials and the process steps of Garella are the same as those disclosed by the instant application, the skilled artisan would understand that the material properties such as porosity before calcination, porosity after calcination, and surface area would inherently be within the ranges required by the instant claims, and would necessarily have a high capacity for intercalation with good performance over many cycles.
As such, all of the limitations of Claim 3 are met.

In Regards to Claim 4 (Dependent Upon Claim 3):
Garella as modified by Suh discloses the process of Claim 3 as set forth above. Garella further discloses that the precursor material may be a transition metal hydroxide or a transition metal carbonate wherein the transition metal is preferably nickel, manganese, cobalt, or a combination thereof, and wherein the salt constituent may be a hydroxide or carbonate [0029-0030]. Therefore, all of the limitations of Claim 4 are met.
In Regards to Claim 5 (Dependent Upon Claim 1):
Garella as modified by Suh discloses the process of Claim 1 as set forth above. Garella further discloses that the process gas streams are air [0092-0093]. Therefore, all limitations of Claim 5 are met.
In Regards to Claim 6 (Dependent Upon Claim 1):
Garella as modified by Suh discloses the process of Claim 1 as set forth above. As detailed above, Garella discloses that the process is used to produce electrode (anode or cathode) materials for a lithium-ion battery [0005-0006, 0078]. Therefore, all of the limitations of Claim 6 are met.
In Regards to Claim 7 (Dependent Upon Claim 6):
Garella as modified by Suh discloses the process of Claim 6 as set forth above. Garella further discloses that the precursor material is a metal salt, or a mixed metal salt, specifically that the precursor material may be a transition metal hydroxide or a transition metal carbonate wherein the transition metal is preferably nickel, manganese, cobalt, or a combination thereof [0029-0030].
Garella is silent to the porosity of the precursor material either before or after calcination and the precursor material being selected to have volatile constituents that may be calcined at temperatures below 900°C to produce the porous material with a porosity in the range of 0.3 to 0.6 and a surface area in the range of 50 m2/g to 300 m2/g, and a high capacity to intercalate the electrolyte respective ion as an anode without structural failure over many cycles.
As detailed above, the precursor materials disclosed by Garella are the same as the precursor materials required by the instant application [0038], and the process step conditions (process gas and temperature) disclosed by Garella are with the listed requirements of the instant application [0038, 0093, 00113, 00134]. Furthermore, the instant application lists compounds considered volatile components which include CO2 from carbonate ions and H2O from hydroxide ions [0041]. As such, because the initial precursor materials and the process steps of Garella are the same as those disclosed by the instant application, the skilled artisan would understand that the material properties such as porosity before calcination, porosity after calcination, and surface area would inherently be within the ranges required by the instant claims, and would necessarily have a high capacity for intercalation with good performance over many cycles.
As such, all of the limitations of Claim 7 are met.
In Regards to Claim 10 (Dependent Upon Claim 7):
Garella as modified by Suh discloses the process of Claim 7 as set forth above.
Garella is deficient in disclosing that the precursor powder is a silicon compound and after step (e), the quenched second precursor powder is silicon.
Suh further discloses that the precursor powder includes a first powder containing silicon and a second powder containing iron [0068]. Suh further discloses that the method includes a step of mixing and grinding (milling) precursor materials [0021, 0050], followed by a heating step [0068], further followed by a cooling step in which quenching is listed as a preferred approach [0053, 0071]. Suh further discloses that the product formed by the process may be primarily comprised of silicon [0011]. Suh further discloses that anode materials produced with silicon precursors have been shown to provide batteries with high capacity and good charge/discharge characteristics [0008].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the precursor powder of Garella a silicon material, as it is known in the art as a precursor material for anodes which produce anode active materials which have high capacity and good charge/discharge characteristics, as taught by Suh. By doing so, all of the limitations of Claim 10 have been met.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Garella et al. (US 20170253494A1) as modified by Suh et al. (US 20160141614A1), and in further view of Tabata et al. (US 20100069507A1). 
In Regards to Claim 8 (Dependent Upon Claim 7):
Garella as modified by Suh discloses the process of Claim 7 as set forth above. 
Garella is deficient in disclosing that the precursor material is an organosilicate compound, wherein the process gas streams are selected to gasify the materials to produce a carbon-based material that has a high capacity for intercalation of lithium ions, by incorporation of oxygen and silicon into the processed materials, with such process gases including steam, or syngas.
Tabata discloses a porous carbon material for use as anode material in a lithium ion battery [0021]. Tabata further discloses that the porous carbon material is made from a silicon containing rice husk precursor which is subjected to an activation treatment under elevated temperature under a steam atmosphere to obtain the porous carbon material [0014, 0017, 0045]. Tabata further discloses that the disclosed porous carbon material demonstrates high capacity performance in anode materials for lithium ion batteries [0009, 0021, 0073, 0092]. Tabata further teaches that the use of natural materials such as rice husks as porous carbon material precursors serves as a way to eliminate industrial waste generated from the agricultural and beverage industries [0017].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the teachings of Tabata to the process of Garella and thus select for the anode precursor material, rice husks, and further select for the process gas, steam. As such, the skilled artisan would have a reasonable expectation of success in providing a well-performing anode active material for a lithium ion battery while also reducing industrial waste, as taught by Tabata. By doing so, all of the limitations of Claim 8 have been met.  
In Regards to Claim 9 (Dependent Upon Claim 8):
Garella as modified by Suh and Tabata discloses the process of Claim 8 as set forth above. Garella as modified by Tabata discloses that the precursor material is rice husk, as detailed above, which is a natural product. Therefore, all of the limitations of Claim 9 have been met.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Garella et al. (US 20170253494A1) as modified by Suh et al. (US 20160141614A1), and in further view of Kim (US 20150194670A1).
In Regards to Claim 11 (Dependent Upon Claim 7):
 Garella as modified by Suh discloses the process of Claim 7 as set forth above.
Garella is deficient in disclosing that the precursor powder is a titanium compound and after step (e), the quenched second precursor powder is titanium dioxide.
Kim discloses a method of preparing anode active material from a titanium precursor which includes a process step of calcination [0021, 0078]. Kim further discloses that the final anode active material is comprised of titanium dioxide nanoparticles, which are shown to have high ion conductivity and excellent charge/discharge characteristics [0017, 0078].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the precursor powder of Garella a titanium material, as it is known in the art as a precursor material for anodes which produces titanium dioxide anode active materials that have high ion conductivity and excellent charge/discharge characteristics, as taught by Kim. By doing so, all of the limitations of Claim 11 have been met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./            Examiner, Art Unit 1724                                                                                                                                                                                            
/BRIAN R OHARA/            Examiner, Art Unit 1724